ROBB, Associate Justice (dissenting).
Passing the question whether, in an equity case, a party may take advantage of a situation induced by him and for which he is responsible (but see Kaufman v. Kaufman, *511177 App. Div. 162, 163 N. Y. S. 566) was there evidence of a common-law marriage between these parties, after the death of Friedenwald’s first wife on February 12,1920 ?
On April 8, 1920, Friedenwald made a conveyance “to my wife, Marion R. Friedenwald,” one of the parties herein. At the trial the following stipulation was entered into: “It is stipulated and agreed by and between the parties hereto by their respective counsel that Herbert Friedenwald, the defendant, in the month of July, 1920/took an apartment at the Hotel Woodward, Fifty-Fifth street and Broadway, New York City, where the defendant and plaintiff lived together as Mr. and Mrs. Friedenwald, the defendant signing the register as Mr. and Mrs. Friedenwald, and stayed there until about November 1, 1920. Formal proof of the above facts is hereby waived.”
Notwithstanding this and supporting evidence in the record, this court now rules that “the record does not sustain the .claim that the parties continued their relations as husband and wife after the removal of such impediments.” In my view, if the stipulation means anything, it is that the parties continued the relationship of husband and wife during the period mentioned therein. That common-law marriages are recognized in the state of New York is settled law. Ziegler v. Cassidy’s Sons, 220 N. Y. 98, 115 N. E. 471, Ann. Cas. 1917E, 248; Hinman v. Hinman, 147 App. Div. 452, 131 N. Y. S. 861; Taylor v. Taylor, 173 N. Y. 266, 65 N. E. 1098. And, if the marriage was valid there, it was valid here. Travers v. Reinhardt, 205 U. S. 423, 27 S. Ct. 563, 51 L. Ed. 865.
These parties in good faith contracted a ceremonial marriage, and continuéd to live together as husband and wife after the removal of all impediments. In 38 C. J., at page 1320, the rule applicable to such a situation is thus stated: “Where parties to an agreement and relationship which, but for the existence of an impediment, would have constituted a valid marriage continue in the relationship in good faith, upon the removal of the impediment the law will establish between them a valid common-law marriage. But, where the relationship was meretricious at its inception, it will be presumed so to continue, in the absence of evidence to the contrary. * * * ” In support of the text cases are cited in the courts of Colorado, Kansas, Mississippi, Nebraska, Nevada, New Jersey, New York, Oklahoma, and Pennsylvania.
In 18 R. C. L. pp. 436, 437, and 438, is the following: “The general rule is that if parties desire marriage, and do what they can to render their union matrimonial, but one of them is under a disability, their cohabitation thus matrimonially meant and continued, after the disability is removed, will, in law, make them husband and wife from the moment that such disability no longer exists, although there are no special circumstances to indicate that the parties expressly renewed their consent or changed their mode of living after the removal of the impediment. ® ® * The fact that the parties made no new arrangement after the removal of the impediment may be a circumstance in their favor, in that it may indicate that they did not regard a ceremony as necessary, thus bespeaking good faith in the beginning; whereas a public marriage would be likely to create a scandal, and might possibly, though not necessarily, show a consciousness that the previous relations were not lawful. * ® ® ”
Bishop, in his work on Marriage, Divorce, and Separation, vol. 1, § 345, says: “Where parties are living together, wishing and believing themselves to be husband and wife, if an impediment to-day prevents the legal status from being superinduced thereby, and to-morrow it is removed, there is reason to hold that the status uprises as the impediment sinks.”
The adjudged cases fully support the foregoing statements of the rule. Perhaps as concise a statement as may be found in any of those decisions appears in Smith v. Reed, 145 Ga. 724, 726, 89 S. E. 815, 816 (L. R. A. 1917A, 492) as follows: “If a man and woman begin to cohabit, not as man and wife, but as a meretricious cohabitation, their continued cohabitation will be presumed to continue on the same basis, unless something is shown to the contrary. But where a man and woman enter into a ceremonial marriage, thus openly declaring their intention to be husband and wife, and live together, the marriage may be void because of some impediment, and the cohabitation may not be legal; but if the impediment is removed, and the matrimonial cohabitation continues, it is to be presumed that the intent to be husband and wife, expressed in the ceremonial marriage, continues, unless the contrary appears, and the continued cohabitation after the removal of the impediment is to be considered as under such an intent and declaration rather than with an unlawful intent.”
So strongly do courts favor the marriage relationship in such circumstances that a common-law marriage has been presumed *512from continued cohabitation and repute, after the removal of impediments, even though the parties were • ignorant of such removal. Barker v. Valentine, 125 Mich. 336, 84 N. W. 297, 51 L. R. A. 787, 84 Am. St. Rep. 578; Manning v. Spurck, 199 Ill. 447, 65 N. E. 342; Eaton v. Eaton, 66 Neb. 676, 92 N. W. 995, 60 L. R. A. 605, 1 Ann. Cas. 199.
In the present case, the parties undoubtedly knew of the removal of the impediments, and to me the conclusion is irresistible that their relationship thereafter constituted a common-law marriage. The decree therefore should be reversed in No. 4438.
I concur, however, in the decree in No. 4439.